On the Merits.
The evidence, beyond question, shows that the defendant, J. Thomas, sold the property in controversy to Quigley & Co.; that this firm paid the price.
The property was delivered to the buyer. The price was $1,100 paid, and the further consideration, the deed stated, of the advantage to be gained by the vendor, J. Thomas, in a contract it enabled him to obtain for doing certain grading for the seller, Quigley & Co., who are contractors to build roads.
To enable Thomas, the buyer, to prosecute the work under this contract, the mules were let to him for a stated rental per month.
It appears that he stipulated an option under which, after the lapse of a certain time, and for a stated price, he was to buy the outfit.
At the expiration of the time, he, the evidence states, was unable to buy. 1-Iis wife, Mrs. E. E. Thomas, came forward, and, according to the deed, became the owner.
We are not going further than to state that she had the means to buy, and there is testimony of her having bought with her paraphernal funds.
It may be that the transaction was shady, although there is testimony to sustain the two sales in question as real and for a valid consideration.
She, being separate in property, unquestionably had the right to buy, and she bought, and, if the papers she held and the testimony in her support are to be taken as true, she did buy, but became the owner under circumstances, we must say, that are somewhat peculiar.
There are grounds to set aside the sales which are supported by jurisprudence.
We have seen that Quigley & Co. was the *224vendorin the sale to defendant’s wife. Plaintiff, in the answer to the wife’s third opposition, claiming the property, charges that she “entered into a fraudulent conspiracy with her husband, J. Thomas, to defraud his creditors, and especially your respondent.”
This answer filed by ■ Hicks Company, plaintiff in suit, defendant in answer to the third opposition of Mrs. B. E. Thomas, was filed under authority' of Act No. 46, p. 65, of 1886, which is an “open door” in a defense against opposition to demand of the asserted owner. If the defendant fails to prove all that is needful in his attacks, it is not because of any rule too restrictive.
The attack was on the ground of fraud.
It is sought to set aside the sale. The action is in its nature revocatory. The burden of pleading was on the plaintiff in the attack on the sale, and the onus of proof as well. Plaintiff failed to plead that his debtor was insolvent.
Plaintiff, in its answer to the third opposition of Mrs. E. E. Thomas, alleged a conspiracy between her and Quigley & Co. It devolved upon Hicks Company, defendant in the third opposition, to allege' that their debtor, whose acts they attacked, as an attempt to favor creditors, was insolvent. This they have failed to do.
Plaintiff seeks to set aside the sale in question on the ground of fraud, without having alleged the insolvency of J. Thomas, vendor to Quigtey & Co., and without proof of his insolvency.
Repeated decisions upon the subject have held that the allegation and proof in question are indispensable in actions of a revocatory character. Hart & Co. v. Bowie, 34 La. Ann. 323; Abat & Generes et al. v. Penny et al., 19 La. Ann. 289.
It cannot be left to inference. It must appear that the party whose act is attacked is in insolvent circumstances.
Plaintiff asks that the case be remanded to enable him to allege and prove insolvency.
From our point of view, it would be necessary to make vendor a party. A case will not be remanded to prove insolvency unless it specially recommends itself for such action.
For reasons assigned, the judgment appealed from is affirmed. The rights of plaintiff in the premises are reserved as against Mrs. E. E. Thomas, opponent and appellee.
Costs of appeal are to be paid by opponent and appellee.